It is a great pleasure for us to salute your
unanimous election, Sir, to preside over the General
Assembly’s work at its forty-eighth session, especially since
you are a worthy representative of a sister country of our
region of Latin America and the Caribbean. Your opening
address, in which you presented your vision of the world,
was rich in ideas and insights into international reality. You
urged that we commit ourselves to promoting the purposes
and principles of the Charter in order to achieve a better
world, and you encouraged us to reflect on our
responsibilities as we strive to meet the global challenges
facing our peoples. Your address demonstrated your
sensitivity and wisdom, which, added to your political and
diplomatic experience in multilateralism, will help us move
forward to change as we endeavour to achieve the objectives
of our Organization.
We should also like to express our appreciation to your
predecessor, Mr. Stoyan Ganev, the former Foreign Minister
of Bulgaria, for the successful manner in which he guided
the work of the forty-seventh session of the General
Assembly and in particular for his efforts to bring about the
restructuring and revitalization of the United Nations system.

We also wish to join in the expressions of appreciation
to the Secretary-General, Mr. Boutros Boutros-Ghali, for his
dedication and hard work in leading our Organization. We
once again express our support for and confidence in him in
his difficult task of seeking international peace and security.
For the fifth year in a row we have come to this highest
international forum, from which it has been our privilege to
give annual testimony to the progress of a process that,
though it is unfolding in a small developing country,
represents one of the most complex and exemplary dynamic
forces for peace in modern history.
In 1989, when we first came to speak to the world’s
representatives from this rostrum, the case of El Salvador
was just one more knot in the tangled web of problems left
behind by the sadly notorious cold war as it began
unexpectedly to wind down. A few months earlier, we had
just taken the reins of government with a great purpose born
in the deepest part of our conscience: to do all that was
humanly possible to find a political solution to the
Salvadorean conflict. That is how we expressed ourselves,
with a solemn promise, to the Salvadorean people on the
first day of our Government. We reaffirmed it before the
United Nations in September of that crucial year of 1989,
only a few weeks before the world witnessed the almost
unbelievable dissolution of one of the greatest ideological-
military Powers on Earth. This led to a new era - difficult,
but also hopeful and promising, for all.
If we wish sincerely to interpret the history of our
country, we must say that the peace process in El Salvador
was a search along various avenues that had been present in
the lives of the people of El Salvador ever since our nation
was born. Our peace process is not a mere expression of the
need to find a sensible and reasonable end to an unjust and
painful war. In El Salvador, as in so many other countries
with a historical development similar to ours, peace is the
generic name for age-old needs and aspirations, such as
those for democracy, democratic institutions, the rule of law,
political freedoms and rights - in a word, the victory of
civilization over barbarism.
This helped us to understand, as our work for peace
began, that it must be solid and enduring. Otherwise, we
would be making just another effort - like so many in our
past - that would not rise above superficial means or lay the
true foundations of the country’s political, social and
economic modernization. For us - and this is the aspect that
has enabled our process to succeed - peace is synonymous
with democracy.
We in El Salvador have been delighted to learn that,
from varying perspectives of ideological and political
thought, our peace process is considered exemplary. In this
forum of nations, we should like to point to some of the
factors that, in our opinion, have allowed us to set that
example.
First of all, we believe that the solution achieved is
strictly in keeping with the nature of the conflict. Given that
it was a conflict with historical and social roots, its eruption
was eminently political, linked to the inadequacy and
dysfunctioning of the traditional Salvadorean political system
and the political-ideological confrontation of the super-
Powers. The solution had to be political, without winners or
losers, and to aim at the creation of a new scenario involving
a system of pluralistic participation. The peace agreement
is a plan of commitments to expanding, developing and
guaranteeing democracy in El Salvador. That was what we
needed. That is why it was implemented in an irreversible
manner, despite momentary problems that were merely
mishaps along the way.
Secondly, the conflict led to violent confrontation in the
country. The exhaustion from the war and the impetus
towards a process of democratization created the conditions
for the emergence in El Salvador of a culture of tolerance,
understanding and reconciliation - in a word, a culture of
peace. This concept has not emerged in El Salvador alone;
it is a growing concern throughout the world. With the
support of the United Nations Educational, Scientific and
Cultural Organization, we are striving to promote a culture
of peace, for which we appeal for the firm support of the
international community. Without a culture of peace, which
will help to remove the ever-active remnants of the culture
of violence, it will be impossible to establish the new world
order demanded by our times, a new moral order between
men and nations as the foundation for this new world order
of competitive but respectful and harmonious coexistence,
which we can glimpse as an achievable reality as we pass
into the new millennium.
Thirdly, we must recognize that the peace process in El
Salvador was continually and effectively followed by the
international community, represented by the Security Council
and the Secretary-General of this great world Organization,
by a group of countries that had close ties to the situation in
El Salvador in a variety of ways, and by a widespread
general interest in observing the ways and means used to
resolve a conflict such as the one that afflicted El Salvador
for such a long time. We have no doubt that without this
international attention a solution to the problem in El
Forty-eighth session - 27 September l993 3
Salvador would have been much more difficult and
complicated.
El Salvador is a living example of how the transition
from a world dominated by a confrontational bipolarity to
one determined by the logic of specific situations is taking
place. We do not doubt for one instant that the engine of
the world process is changing: from abusive and heartless
ideology to pragmatic and ordered rationality. There have
always been many problems and conflicts in the world, but
for a long time the international drama seemed to be an
increasingly absorbing confrontation of ideologies. This
distortion, aggravated by the real problems that existed,
impeded their solution. It is true that since the cold war
painful and cruel situations have erupted, such as the one
now experienced in the former Yugoslavia. But ideological,
strategic and geopolitical bipolarity artificially created some
conflicts and stifled others, also artificially. Reality is, of
course, a better guide than all the fantasies of the ideologies.
We in El Salvador do not speak of these matters with
the tranquillity of analysts or the scientific patience of
academicians. We speak of war because we have physically
endured it. We speak of the worldwide ideological
confrontation because, during what we now know was its
last phase, El Salvador was one of its most intense
battlegrounds. And we also speak of peace because we are
building peace on the basis of an agreement of great
institutional significance, conceived and structured to
strengthen democracy in El Salvador and throughout Central
America.
We have already expressed what this peace means to
us. And now we would like to emphasize that we are well
aware that peace is a process. Being a process, it cannot be
static, but must evolve. In this as well, El Salvador sets an
example. Countries such as ours were for long caught up in
the struggle between authoritarian stagnation and
revolutionary radicalism. This is a pivotal moment in
history, because it is giving us all a lesson in the
pre-eminence of an ancient but under-valued concept:
evolution. "Everything changes," said the pre-Socratic
philosopher. But the natural rhythm of that change has
always been a kind of historical riddle. With many
certainties remaining, and in the healthy absence of the
magical formulas that have so tormented the world during
our century, we are perhaps on the way to understanding that
the natural rhythm of change can also be summed in another
classic phrase: "Without hurrying, but without pausing."
With evolution as our guide once again, we have no
reason to hurry. The rhythm of transformation occurs in a
way that cannot be resisted. We see this in the changing
international, political and economic relations of our time.
An almost spontaneous restructuring has followed the
removal of so many straitjackets. And this restructuring has
brought to light what has always been most important: the
real problems. As the East-West conflict has disappeared,
almost no one speaks about the North-South conflict or
alternative alignments, but the serious problems of
inequality, critical poverty and dependence have not been
resolved. They are still with us. And they are a challenge
for this new order which we are trying to create on a more
rational and reasonable foundation.
In this new scenario, the United Nations has a central
role which was until recently unimaginable. The great
dynamic of universal peace cannot be led by a single
country, nor even by a privileged group of countries. The
cooperation, understanding and support of all countries is
needed, as is an instrument which will make peace processes
viable and monitor and support them. That instrument is
this Organization, and this special dimension of its work has
expanded and been emphasized in recent years. El Salvador
has the honour to have been one of the first countries to
benefit from the new United Nations system of peace-
keeping efforts. All the work of active mediation and then
active monitoring - unprecedented in international law -
which the United Nations has been putting into practice in
El Salvador, is not some theoretical artifice, but an exercise
derived from the necessities of a real situation. The dynamic
of the Salvadorian process has shaped the role of the United
Nations in our country. We Salvadorians have learned much
from our close relation with the world Organization, and we
are sure that it too has learned very important lessons from
its continuing participation in the achievement, maintenance
and development of peace in El Salvador.
Our view of the United Nations has been enriched as
we have shared with the world Organization the
responsibility of carrying out the peace plan in El Salvador.
Thus we understand more clearly that the United Nations is
also evolving. Its original form was a product of the end of
the Second World War; it must now open itself up to new
realities. Organs, such as the Security Council, and even the
Secretary-General now have roles and responsibilities which
demand changes. The composition of the Council and the
veto mechanism within it, which were a result of the deep
mutual distrust of the post-war period, must be
fundamentally revised to adopt them to times of cooperation
and exchange. The Secretary-General’s field of activity
should also be reconsidered, because there is far more
executive work to be done today than in the past. All these
are unavoidable challenges that now face the Organization,
to which we owe so much and which we wish to see ever
stronger and more efficient.
The United Nations has room for the whole world. In
successive addresses here, we have emphasized the
importance of the principle of universality. We understand
that this principle cannot in any way provide a means of
interfering in the internal affairs of States; at the same time
we believe that there are realities of today’s world that
cannot be disregarded. We have therefore supported
consideration of exceptional situations, in keeping with the
experience with parallel representation of divided countries
at the United Nations. It should be possible to resolve this
matter within the framework of understanding and openness
that now characterizes international relations.
El Salvador, for the first time in its history, is in the
vigorous mainstream of modernization, a dynamic that
concerns all countries during these times of change. Our
contribution cannot be material, because we lack resources
and wealth, but we have earned the capacity to speak with
the moral force of a people raising itself up from its own
rubble with the unexpected serenity that results from
prolonged suffering. If we in El Salvador can testify to
anything, we can testify that it is possible to move from
irrationality to the deliberate construction of historical
rationality. In proceeding along this long path we need the
international community’s political, moral and financial
support, in keeping with the resolution that the General
Assembly adopted last year for the reconstruction and
development of El Salvador.
We must reincorporate ex-combatants in institutional
and productive life through programmes such as the transfer
of land for farming. Also, there are many new institutions
emerging in our country, such as the civilian national police,
which is one of the most ambitious experiments in public
security in the world. We need timely technical and
economic support to build the structures of peace more
swiftly. We would like to be able to wipe from our minds
the discouraging evidence that it is easier to find the money
for war than for peace. The culture of peace - which is a
world-wide challenge - must also become evident in this
fundamental change in priorities.
We are here for the last time because our presidential
mandate comes to an end on 1 June 1994. It has been an
immense honour for us to come here every year to report on
the progress in a process that is of such great concern to the
people of El Salvador, and yet is also of such concern to
Central America and the international community because of
its positive effects on regional stability.
The country that we are talking about today is very
different from the one that we were discussing in 1989, and
the important thing is that what is surprising in the
difference is how positive and how full of hope it is. The
credit is not ours. We did our work and exercised our will.
The credit goes to a people that, from being a footnote to
history, has won, by dint of sacrifice, a place of honour in
this changing scene that we are seeing emerge at this close
of the century.
All the political and social forces in El Salvador have
worked together to bring about the emergence of the new
country. The friendly countries that are closest to us by
reason of history and geography can testify to this. We have
made a successful effort to bring order to our economy, and
we are laying the foundations for the continued constructive
advance of full democracy - political, economic, social and
cultural.
El Salvador expresses its concern over the continued
existence of conflicts that are devastating some parts of the
world. The tragic cases of Bosnia and Herzegovina and of
Somalia cause us great distress. However, we have
confidence in the force of reason, which always finds a way
to achieve even the most difficult goals.
And there is good news too, such as the extraordinarily
important agreement on mutual recognition between Israel
and the Palestine Liberation Organization, which has thrilled
the world. We have also seen an opening up in South
Africa for reason to prevail, and the situation in Haiti
becoming clear, albeit with difficulty. All that gives us
comfort, and reminds us that we are in a period of enormous
surprises. The world is ridding itself of many oppressive
spectres, and this gives us the strength to believe in the great
potential of the international system.
If we had to prepare a list of all those to whom we
would give thanks for their contribution to peace in El
Salvador, we would always leave out a few, but we cannot
fail to mention the extraordinary work carried out both by
the previous Secretary-General, Mr. Javier Perez de Cuellar,
and the present Secretary-General, Mr. Boutros
Boutros-Ghali, and also their body of collaborators and
advisers, without whose participation and support it is
unlikely that we would have achieved the goal of putting
El Salvador on the road towards genuine peace. The
Security Council has always been very mindful of the peace
process in our country, and the Council’s active even-
handedness also deserves our highest praise.
Forty-eighth session - 27 September l993 5
On behalf of El Salvador, I give thanks to everyone.
El Salvador is a living example. We hope that we will
continue to be an example of stability, respect for human
rights, national concord and progress. We therefore call on
the world to give us its attention and support, and, most of
all, we ask God to shed his light on El Salvador, on the
United Nations and on all men and women of good faith on
this Earth of ours, which is a common inheritance that must
be shared by all mankind.
